     Case 2:16-cv-16303-NJB-DMD Document 161 Filed 02/18/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

LATASHA RODGERS TUTRIX                               CIVIL ACTION NO. 16-16303
ON BEHALF OF HER MINOR
CHILD CJTJ

VERSUS                                               JUDGE NANETTE JOLIVETTE BROWN

MARLIN N. GUSMAN, ET AL.                             MAGISTRATE JUDGE:
                                                          DANIEL E. KNOWLES, III


                                  JOINT STATUS REPORT

       The parties hereby jointly file the following status report per the Court’s scheduling order

(Doc. R. 109):

1.     A listing of all the parties and counsel who represent the parties:

       Counsel for Plaintiff, Latasha Rodgers, Tutrix on Behalf of Her Minor Child.

       Carol D. Powell Lexing
       Law Office of Carol D. Powell Lexing and Associates (PLLC)
       2485 Tower Drive, Suite 6
       Monroe, Louisiana 71201

       Counsel for Defendant, Correct Care Solutions, LLC (“CCS”)

       Carl E. Hellmers, III (25705)
       D. Burke Stough (36688)
       Frilot LLC
       1100 Poydras Street, Suite 3700
       New Orleans, LA 70115

       Counsel for Defendant, Sheriff Marlin N. Gusman

       Freeman R. Matthews
       1615 Poydras Street, Suite 1250
       New Orleans, LA 70012
     Case 2:16-cv-16303-NJB-DMD Document 161 Filed 02/18/19 Page 2 of 5



      Counsel for Defendants City of New Orleans, Mayor LaToya Cantrell in her official
      capacity, and the New Orleans City Council in their official capacity (collectively,
      “City Defendants”)

      William R.H. Goforth (33153)
      Daniel T. Smith (36678)
      Isaka R. Williams (29704)
      Churita H. Hansell (25694)
      Sunni J. LeBeouf (28633)
      New Orleans City Attorney’s Office
      1300 Perdido Street, Room 5E3
      New Orleans, Louisiana 70112

2.    A listing of any motions pending for decision in the case, the date any motion was
      submitted for decision or is set for hearing, an indication whether oral argument was
      previously or shall be requested on the motion, and an indication whether an evidentiary
      hearing shall be needed on the motion:

      a) Defendant, CCS, has pending a Motion to Dismiss for Failure to State a Claim. (Doc.
         R. 146). The motion was submitted without oral argument.

3.    The dates and times of any status conference, pretrial conference and trial set in the case,
      along with an indication whether case is jury or non-jury and the number of expected trial
      days:

             Final Pretrial Conference July 25, 2019, 4:00 pm

             Trial: August 12, 2019

             The trial is set with a jury and is estimated to last 3 to 4 days.

4.    A BRIEF description of the factual and legal issues underlying the dispute;

      A. Plaintiff, Latasha Rodgers, Tutrix on Behalf of Her Minor Child:

      Plaintiff brings this action on behalf of her minor child regarding the death of his father
      Calvin Deal (AKA Thomas), who was diagnosed with Sickle Cell Disease and
      Hepatitis C. Defendants violated the decedent’s Constitutional rights by (1)
      allowing their deputies to abandon their obligations to protect the people in their direct
      custody from harm. (2) having a policy, practice, or custom of intentionally suspending,
      or failing to provide, medication to Decedent; (3) ignoring Decedent’s complaint for
      medical assistance, thereby allowing his severe medical crises to worsen; (4) having
      deficient staffing, security policies and practices, and inadequate medical treatment; (5)
      subjecting inmates to unreasonable uses of force against their persons; (6) selecting,
      retaining, and assigning employees with demonstrable propensities for excess force,
      violence, and negligence, and other misconduct; (7) failing to train and supervise

                                                2
     Case 2:16-cv-16303-NJB-DMD Document 161 Filed 02/18/19 Page 3 of 5



      employees in how to properly administer medication and care for the people in their
      custody; and (8) condoning and encouraging officers in the belief that they can violate the
      rights of persons such as Decedent with impunity. Plaintiff has requested autopsy
      materials from the Orleans Parish Coroner’s office which, once reviewed by the expert
      pathologist, will shed a light on the failure of the Defendants to provide adequate care.
      Plaintiff was advised on September 18, 2018, that the New Orleans Coroner’s office is in
      the process of re-cutting slides to be forwarded to Plaintiff’s expert. Pursuant to Doc.
      [124], Plaintiff will be filing a Motion to Amend in accordance with FRCP 16(b).

      B. Defendant, CCS:

      Plaintiff, on behalf of her minor son, has made a series of allegations against CCS related
      to care in the jail. This court previously determined that the facts do not state a claim
      against CCS, and Plaintiff has filed an amended complaint. CCS has filed a second
      Motion to Dismiss seeking dismissal for failure to state a claim. CCS contends that the
      inmate, Calvin Deal, was treated appropriately and sent to the hospital for further
      additional care.

      C. Defendant, Sheriff Marlin N. Gusman:

      Plaintiff, on behalf of her minor child, CJTJ, filed this suit against Sheriff Marlin Gusman
      and other defendants claiming that in September and October 2015, decedent, Calvin
      Johnson Deal was an inmate at Orleans Parish Prison where he did not receive adequate
      medical care for his sickle cell disease and additionally was injured by another inmate.

      Sheriff Gusman denies these claims and asserts that plaintiff has no basis or evidence for
      these allegations which she will not be able to prove.

      D. City Defendants:

      Plaintiff, on behalf of her minor son, allege that the City Defendants, because they own
      the Orleans Parish Prison and are responsible for funding its operation, are therefore
      liable for the death of Calvin James Deal, which allegedly resulted from mistreatment and
      failure to provide adequate medical care during his incarceration at Orleans Parish
      Prison. The City Defendants have produced evidence to Plaintiff showing that, at the
      time of Mr. Deal’s death, the City was providing funding to the Prison in accordance with
      a federal consent decree, and that the City’s funding to the Orleans Parish Sheriff actually
      doubled from 2013 to 2015. The City Defendants have no information to admit or deny
      the allegations regarding Mr. Deal’s treatment, but they deny any legal responsibility by
      the City Defendants, who have no authority or control over the actual operation of
      Orleans Parish Prison, which by law is operated by the Orleans Parish Sheriff.

5.    A listing of any discovery which remains to be done:

      The parties have additional expert and factual discovery to be completed in addition to
      efforts to obtain physical evidence from the Orleans Parish Coroner’s Office.

                                               3
     Case 2:16-cv-16303-NJB-DMD Document 161 Filed 02/18/19 Page 4 of 5




6.    A description of the status of any settlement negotiations.

      The parties attended two (2) settlement conferences with the Magistrate Judge, but the
      matter could not be resolved.

                                                    Respectfully submitted,

                                                    /s/ Carol D. Powell Lexing
                                                    Law Office of Carol D. Powell Lexing
                                                    & Associates (PLC)
                                                    2485 Tower Drive, Suite 6
                                                    Monroe, Louisiana 71201
                                                    Telephone: 318-324-0700
                                                    Facsimile: 318-324-0702
                                                    Email: legaldove2@yahoo.com
                                                    Bar Roll No. 21033
                                                    Attorney for Plaintiff

                                                    /s/ Carl E. Hellmers, III__
                                                    CARL E. HELLMERS, III (#25705)
                                                    D. BURKE STOUGH (#36688)
                                                    Frilot LLC
                                                    1100 Poydras Street, Suite 3700
                                                    New Orleans, Louisiana 70115
                                                    Telephone: 504-599-8000
                                                    Facsimile: 504-599-8100
                                                    E-Mail:         chellmers@frilot.com
                                                                    bstough@frilot.com

                                                    Counsel for Defendant, Correct Care
                                                    Solutions, LLC


                                                    /s/ Freeman R. Matthews
                                                    Freeman R. Matthews (#9050)
                                                    1615 Poydras Street, Suite 1250
                                                    New Orleans, LA 70012

                                                    Counsel for Defendant, Marlin N.
                                                    Gusman




                                               4
     Case 2:16-cv-16303-NJB-DMD Document 161 Filed 02/18/19 Page 5 of 5



                                                   /s/ William R.H. Goforth
                                                   William R.H. Goforth (33153)
                                                   Daniel T. Smith (36678)
                                                   Isaka R. Williams (29704)
                                                   Churita H. Hansell (25694)
                                                   Sunni J. LeBeouf (28633)
                                                   New Orleans City Attorney’s Office
                                                   1300 Perdido Street, Room 5E3
                                                   New Orleans, Louisiana 70112

                                                   Counsel for Defendants City of New
                                                   Orleans, Mayor LaToya Cantrell in her
                                                   official capacity, and the New Orleans
                                                   City Council in their official capacity


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been served on all counsel of record by

electronic means, facsimile or depositing same in the U.S. Mail, postage prepaid and properly

addressed this 18th day of February 2019.



                                                   /s/ Carl E. Hellmers, III______________




                                               5
